UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-34386 CHINA PRINTING & PACKAGING, INC. (Exact name of small business issuer as specified in its charter) Nevada 35-2298521 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Xiangdong Road, Shangsong Village Baoji City, Fufeng County Shaanxi Province, The People’s Republic of China 722205 (Address of Principal Executive Offices)(Zip Code) 011– 86 – 090-7547-1054 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo □ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. □ Accelerated filer. □ Non-accelerated filer. □(Do not check if a smaller reporting company) Smaller reporting company. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes □ Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY 1 PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.□Yes□ No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. □Yes□ No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of each of the issuer’s classes of common stock as of August 15, 2011 was 51,002,502. 2 TABLE OF CONTENTS Page PART I Item 1. Financial Statements. F-1 Consolidated Balance Sheets (unaudited and audited) F-3 Consolidated Statements of Income and Comprehensive Income (unaudited) F-4 Consolidated Statements of Cash Flows (unaudited) F-5 Consolidated Statements of Stockholders’ Equity (unaudited) F-6 Notes to Consolidated Financial Statements (unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 PART II Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. (Removed and Reserved). 15 Item 5. Other Information. 15 Item 6. Exhibits. 15 SIGNATURES 16 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CHINA PRINTING & PACKAGING, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 F-1 TABLE OF CONTENTS Consolidated Balance Sheets (unaudited and audited) F-3 Consolidated Statements of Income and Comprehensive Income (unaudited) F-4 Consolidated Statements of Cash Flows (unaudited) F-5 Consolidated Statements of Stockholders’Equity (unaudited) F-6 Notes to Consolidated Financial Statements (unaudited) F-7 - F-19 F-2 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED BALANCE SHEETS Note June 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable 2 Advances to suppliers 2 Prepaid expenses and deposit paid Inventories 2 Total Current Assets Property and equipment, net 2 Intangible assets, net 2 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable 2 $ $ Accrued expenses and other payable Customer deposits Income tax payable 6 Due to a director 4 Short-term bank loans 5 Total Current Liabilities Long-term bank loans 5 Total Liabilities Stockholders' Equity Common stock, $0.001 par value, 75,000,000 shares authorized, 20,401,000 shares issued and outstanding at June 30,2011 and December 31, 2010 respectively 7 Additional paid-in capital 7 Statutory reserves 8 Accumulated other comprehensive income 9 Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Sales $ Cost of sales ) Gross profit Selling, general and administrative expenses ) ) ) Income from operations Other Income/(Expense) Interest income Interest expense ) Other income 66 66 Other expense ) Total Other Income/(Expense) Income before income taxes Provision for income taxes - note 6) Net income $ Weighted average common shares outstanding Basic Diluted Net income per common share Basic $ Diluted $ Net income $ Other comprehensive income Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. F-4 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Provision for doubtful accounts written back ) ) Amortisation of intangible asset - Changes in operating assets and liabilities: Accounts receivable (564,599 ) Advances to suppliers (40,158 ) (402,421 ) Prepaid expenses and other receivable (2,684 ) Inventories Accounts payable (33,563 ) (297,741 ) Accrued expense and other payable (24,764 ) Customer deposits - (110,139 ) Income tax liability Amount due to a director (300 ) Amount due from a director - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition for property, plant and equipment (1,720 ) ) Net cash used in investing activities (1,720 ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from new bank loan - Repayment of short term loan ) - Other short term loan - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents Net Increase in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Interest payments $ $ Income taxes paid $ $ The accompanying notes are an integral part of these consolidated financial statements. F-5 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) Common stock Additional Other Total Stock Paid-in Statutory Comprehensive Retained Stockholders outstanding Amount Capital Reserves Income/(loss) Earnings Equity Balance December 31, 2009 ) Foreign currency translation adjustments - Transferred to Statutory reserve - ) - Income for the year ended December 31, 2010 - Issuance of stock for merger with China Printing & Packaging, Inc. ) - - - ) Balance December 31, 2010 Foreign currency translation adjustments - Transferred to Statutory reserve - ) - Income for the six months ended June 30, 2011 - Balance June 30, 2011 $ The accompanying notes are an integral part of these consolidated financial statements F-6 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 1 - ORGANIZATION China Printing & Packaging, Inc. (Formerly known as USA Therapy, Inc.) (“CHPI” or “the Company”) was incorporated on May 3, 2007 under the Laws of the State of Nevada. Asia Packaging & Printing, Inc. (“APPI”) was incorporated in the United States in Maryland on August 19, 2009. On April 1, 2010, APPI formed a joint venture company, Baoji Jinqiu Printing & Packaging Co., Ltd. (“Baoji”). APPI holds 32% equity interest in Baoji. The other party which holds the remaining 68% equity interest in Baoji is Fufeng Jinqiu Printing & Packaging Co., Ltd. (“Fufeng”). Fufeng is a corporation formed under the laws of Peoples’ Republic of China (“PRC”).USA Therapy Inc later on changed name to China Printing & Packaging, Inc.(“CHPI”) on 22 November, 2010. In April, 2010, APPI, Baoji, Fufeng and the shareholders of Fufeng entered into a series of agreements (the “Agreements”) including Agreements on Entrustment for Operation and Management, Exclusive Option Agreements, Shareholders’ Voting Proxy Agreement and Shares Pledge Agreement (the “Transaction”). According to these Agreements, i) Baoji acquired management control of Fufeng whereby Baoji is entitled to all of the net profits of Fufeng, as a management fee, and is obligated to fund Fufeng’s operations and pays all of its debts; ii) APPI, in addition to its 32% equity interest ownership in Baoji, by virtue of the provisions of Agreements on Entrustment has been entrusted the remaining 68% ownership of Baoji including all management and administration rights on this 68% share interest in Baoji by Fufeng. The contractual arrangements completed in April, 2010 provide APPI with controlling interest in Fufeng as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810, “Consolidation”, Section 10-15, “Variable Interest Entities” and SFAS 167, which requires the Company to consolidate the financial statements of Baoji and Fufeng.The Company, as an entity that consolidates a Variable Interest Entity is called the primary beneficiary of the VIE.Accordingly, the Company is the primary beneficiary of Fufeng. APPI, through its joint venture company, Baoji and exclusive contractual arrangement with Fufeng., is engaged in the business of manufacturing and marketing paper products for the Chinese marketplace. On August 6, 2010, APPI became a wholly owned subsidiary of the Company through a reverse acquisition.The Company acquired all of the issued and outstanding capital stock of APPI pursuant to the Share Exchange Agreement dated August 6, 2010 by and among Kathy Kestler, Todd Bauman, Asia Packaging & Printing, Inc., the Shareholders of APPI (the “APPI Shareholders”), Baoji Jinqiu Printing & Packaging Co., Ltd. (“Baoji”), and Fufeng Jinqiu Printing & Packaging Co., Ltd. ("Fufeng"). Pursuant to the Share Exchange Agreement, the Company acquired 100% of the capital stock and ownership interests of APPI in exchange for 20,000,000 newly-issued shares of the Company’s common stock, and Kathy Kestler and Todd Bauman, the controlling shareholders and outgoing directors and officers, agreed to cancel an aggregate of 20,000,000 shares of the Company’s common stock. Prior to the acquisition of APPI, CHPI was a non-operating public shell.Pursuant to Securities and Exchange Commission (“SEC”) rules, the merger or acquisition of a private operating company into a non-operating public shell with nominal net assets is considered as capital transaction, rather than a business combination.Accordingly, for accounting purposes, the transaction was treated as a reverse acquisition and recapitalization, and proforma information is not presented. F-7 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These consolidated financial statements present the Company and its subsidiaries on a historical basis. Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. The Company adopted the new accounting guidance (“Codification”) on July 1, 2009. For the six months ended June 30, 2011, all reference for periods subsequent to July 1, 2009 are based on the codification. The Company's functional currency is the Chinese Renminbi; however the accompanying consolidated financial statements have been translated and presented in the United States Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiary and variable interest entity (“VIE”) for which the Company is the primary beneficiary.All inter-company accounts and transactions have been eliminated in consolidation.An enterprise should consolidate a VIE if it has variable interests that provide it with a controlling financial interest as evidenced by (a) the power to direct the activities of the VIE that most significantly impact its economic performance and (b) the obligation to absorb losses of the VIE or the right to receive benefits from the VIE that could be significant to the VIE. Translation Adjustment As of June 30, 2011 and December 31, 2010, the accounts of the Company were maintained, and its financial statements were expressed, in Chinese Yuan Renminbi (“CNY”).Such financial statements were translated into U.S. Dollars (“USD”) in accordance with the Foreign Currency Matters Topic of the Codification, with the CNY as the functional currency.According to the Codification, all assets and liabilities were translated at the current exchange rate, stockholders’ equity are translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with the Comprehensive Income Topic of the Codification, as a component of shareholders’ equity.Transaction gains and losses are reflected in the income statement. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F-8 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Comprehensive Income The Company uses SFAS 130 “Reporting Comprehensive Income” (codified in FASB ASC Topic 220). Comprehensive income is comprised of net income and all changes to the statements of stockholders’ equity, except those due to investments by stockholders, changes in paid-in capital and distributions to stockholders. Comprehensive income for the six months and three months ended June 30, 2011 and 2010 included net income and foreign currency translation adjustments. Risks and Uncertainties The Company’s operations are carried out in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC’s economy.The Company’s business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. There were no contingencies of this type as of June 30, 2011 and December 31, 2010. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. There were no contingencies of this type as of June 30, 2011 and December 31, 2010. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. F-9 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Reserves are recorded based on the Company’s historical collation trend.Allowances for doubtful accounts as of June 30, 2011 and December 31, 2010 was $95,370 and $98,477 respectively. Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. The Management compares the cost of inventories with the market value and allowance is made for writing down their inventories to market value, if lower. As of June 30, 2011 and December 31, 2010, inventories consist of the following: 6/30/2011 12/31/2010 Raw materials $ $ Work-in-progress Finished goods Total $ $ During 2010, the Company has changed its raw materials procurement policy.Instead of stocking inventory of raw materials at the Company’s warehouse, the Company orders raw materials on a just in time production basis by placing advances to suppliers.This policy has been in place with no change up to now. As a result, at June 30, 2011, advances to suppliers, inventories and accounts payable were respectively stated at $496,673 (12/31/2010 : $446,172), $121,550 (12/31/2010 : $130,847) and $98,388 (12/31/2010 : $129,157). Property, Plant & Equipment Property, plant and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property, plant and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property, plant and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Buildings 30 years Machinery 10 years Vehicles 8 years Office equipment 5 years Others 5 years F-10 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) As of June 30, 2011 and December 31, 2010 Property, Plant & Equipment consist of the following: 6/30/2011 12/31/2010 Buildings $ $ Machinery Vehicles Office equipment Others Total $ $ Accumulated depreciation ) (509,013 ) $ $ Depreciation expense for the six months ended June 30, 2011 and 2010 was $72,007 and $64,760, respectively. Depreciation expense for the three months ended June 30, 2011 and 2010 was $36,305 and $32,723, respectively. Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging for fifty years.Management evaluates the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists.At June 30, 2011, the Company has intangible assets in the nature of land use right. No impairments of intangible assets have been identified during the current period presented.Land use right is subject to amortization with estimated lives as follows : Land use right50 years (expiring in 2060) Land in PRC China is not freely transferable.However the right to use land could be transferred by the local Government to users.The Company acquired the land use right for its factory premises from the former owner of the same land use right at the end of the 2010. The components of finite-lived intangible assets are as follows : 6/30/2011 12/31/2010 Land use right $ $ Less : Accumulated amortization ) - $ $ Amortization expense for the six months ended June 30, 2011 and 2010 was $18,622 and $nil, respectively. Amortization expense for the three months ended June 30, 2011 and 2010 was $9,380 and $nil, respectively. F-11 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) The estimated future annual amortization expenses related to land use right as of June 30, 2011 are as follows: Thereafter Long-Lived Assets The Property, Plant and Equipment Topic of the Codification addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes previous accounting guidance, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and “Reporting the Results of Operations for a Disposal of a Segment of a Business.” The Company periodically evaluates the carrying value of long-lived assets to be held and used, which requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of June 30, 2011, there were no impairments of its long-lived assets. Fair Value of Financial Instruments The Financial Instrument Topic of the Codification requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the consolidated balance sheets for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. The carrying amount of long-term bank loans are considered to be representative of their fair values. Revenue Recognition The Company’s revenue recognition policies are in compliance with SEC Staff Accounting bulletin (“SAB”) 104 (codified in FASB ASC Topic 605). Sales revenue is recognized at the completion of delivery to customers when a formal arrangement exists, the price is fixed or determinable, no other significant obligations of the Company exist and collectability is reasonably assured at the date of completion of delivery. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising. The Company expenses all advertising costs as incurred. For the six months ended June 30, 2011 and 2010, the Company incurred advertising expenses of $847 and $3,389 respectively.For the three months ended June 30, 2011 and 2010, the Company incurred advertising expenses of $847 and $Nil respectively. F-12 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Shipping and handling costs Shipping and handling costs consist primarily of transportation charges for delivery of goods to customers and are included in selling, general and administrative expenses.The Company expenses all shipping costs when they are incurred.For the six months ended June 30, 2011 and 2010, the Company incurred transportation charges of $37,451 and $35,469 respectively.For the three months ended June 30, 2011 and 2010, the Company incurred transportation charges of $22,562 and $25,230 respectively. Income Taxes The Company utilizes the accounting standards (“SFAS”) No. 109, “Accounting for Income Taxes,” codified in Financial Accounting Standard Board Accounting Standards Codification (“ASC”) Topic 740 which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (“FIN 48”), codified in FASB ASC Topic 740. When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. At June 30, 2011 and December 31, 2010, the Company did not take any uncertain positions that would necessitate recording a tax related liability. It is the Company’s intention to permanently reinvest earnings from activity with China. And thereby indefinitely postpone repatriation of these funds to the US. Accordingly, no domestic deferred income tax provision has been made for US income tax which could result from paying dividend to the Company. There were no deferred tax difference at June 30, 2011 and December 31, 2010 Statement of Cash Flows In accordance with SFAS 95 “Statement of Cash Flows”, codified in FASB ASC Topic 230, cash flows from the Company’s operations are based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. F-13 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Basic and Diluted Earnings per Share Earnings per share are calculated in accordance with FASB ASC Topic 260, “Earnings per Share”.Basic earnings per share is based upon the weighted average number of common shares outstanding.Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and advances to suppliers arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has been developing a diversified customer base located in China even though at present, there is a high concentration on a few customers as more fully explained in note 12 hereof. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Segment Reporting SFAS No. 131, Disclosure about Segments of an Enterprise and Related Information, included in the Codification as ASC 280, Segment Reporting, requires use of the management approach model for segment reporting.The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. Recent Accounting Pronouncements In October2009, the FASB issued, Multiple-Deliverable Revenue Arrangements—a consensus of the FASB Emerging Issues Task Force, that provides amendments to the criteria for separating consideration in multiple-deliverable arrangements. As a result of these amendments, multiple-deliverable revenue arrangements will be separated in more circumstances than under existing U.S. GAAP. The ASU does this by establishing a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific objective evidence nor third-party evidence is available. A vendor will be required to determine its best estimate of selling price in a manner that is consistent with that used to determine the price to sell the deliverable on a standalone basis. This ASU also eliminates the residual method of allocation and will require that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method, which allocates any discount in the overall arrangement proportionally to each deliverable based on its relative selling price. Expanded disclosures of qualitative and quantitative information regarding application of the multiple-deliverable revenue arrangement guidance are also required under the ASU. The ASU does not apply to arrangements for which industry specific allocation and measurement guidance exists, such as long-term construction contracts and software transactions. This is effective beginning January1, 2011. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. F-14 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) In October2009, the FASB issued, Certain Revenue Arrangements That Include Software Elements—a consensus of the FASB Emerging Issues Task Force, that reduces the types of transactions that fall within the current scope of software revenue recognition guidance. Existing software revenue recognition guidance requires that its provisions be applied to an entire arrangement when the sale of any products or services containing or utilizing software when the software is considered more than incidental to the product or service. As a result of the amendments, many tangible products and services that rely on software will be accounted for under the multiple-element arrangements revenue recognition guidance rather than under the software revenue recognition guidance. Under the amendments, the following components would be excluded from the scope of software revenue recognition guidance: the tangible element of the product, software products bundled with tangible products where the software components and non-software components function together to deliver the product’s essential functionality, and undelivered components that relate to software that is essential to the tangible product’s functionality. The ASU also provides guidance on how to allocate transaction consideration when an arrangement contains both deliverables within the scope of software revenue guidance (software deliverables) and deliverables not within the scope of that guidance (non-software deliverables). This amendment is effective beginning January1, 2011. The adoption of this ASU did not have a material impact on the Company’s consolidation financial statements. On February 25, 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-09 Subsequent Events Topic 855, “Amendments to Certain Recognition and Disclosure Requirements,” effective immediately. The amendments in the ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of US GAAP. The FASB believes these amendments remove potential conflicts with the SEC’s literature. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. On March 5, 2010, the FASB issued ASU No. 2010-11 Derivatives and Hedging Topic 815, “Scope Exception Related to Embedded Credit Derivatives.” This ASU clarifies the guidance within the derivative literature that exempts certain credit related features from analysis as potential embedded derivatives requiring separate accounting. The ASU specifies that an embedded credit derivative feature related to the transfer of credit risk that is only in the form of subordination of one financial instrument to another is not subject to bifurcation from a host contract under ASC 815-15-25, Derivatives and Hedging – Embedded Derivatives – Recognition. All other embedded credit derivative features should be analyzed to determine whether their economic characteristics and risks are “clearly and closely related” to the economic characteristics and risks of the host contract and whether bifurcation is required. The ASU is effective for the Company on July 1, 2010. Early adoption is permitted. The adoption of this ASU did not have any impact on the Company’s consolidated financial statements. In April 2010, the FASB codified the consensus reached in Emerging Issues Task Force Issue No. 08-09, “Milestone Method of Revenue Recognition.” FASB ASU No. 2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions. FASB ASU No. 2010-17 is effective for fiscal years beginning on or after June 15, 2010, and is effective on a prospective basis for milestones achieved after the adoption date. The Company does not expect this ASU will have a material impact on its financial position or results of operations when it adopts this update on January 1, 2011. Recently Issued Accounting Pronouncements Not Yet Adopted As of June 30, 2011, except as hereinabove fully discussed, there are no other recently issued accounting standards not yet adopted that would have a material effect on the Company’s financial statements. F-15 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 3 - COMPENSATED ABSENCES Regulation 45 of the local labor laws of the People’s Republic of China (“PRC”) entitles employees to annual vacation leave after 1 year of service.In general, all leave must be utilized annually, with proper notification.Any unutilized leave is cancelled. Note 4 - DUE TO A DIRECTOR The Company has a payable due to a director. As of June 30, 2011 and December 31, 2010, due to a related party was $5,553 and $5,853, respectively. Note 5 - DEBTS As of June 30, 2011 and December 31, 2010, the Company had debts in the nature of bank loans repayable in the currency of Chinese Yuan Renminbi (“CNY”), that are used by the Company for working capital, as follows: 6/30/2011 12/31/2010 Shaanxi Rural Credit Union $ Shaanxi Rural Credit Union $ Terms of the loan call for interest0.96% per month, with principal due in June 2014 Terms of the loan call for interest0.78% per month, with principal due in May 2011 Shaanxi Rural Credit Union Shaanxi Rural Credit Union Term of these loans called for interest 0.96% per month, with principal due in March 2014 Term of the loan called for interest 0.96% per month, with principal due in March 2011 Shaanxi Rural Credit Union Shaanxi Rural Credit Union Term of these loans called for interest 0.9% per month, with principal due in June 2012 Term of the loan called for interest 0.9% per month, with principal due in June 2012 Total $ $ Lesscurrent portion $ $ Non current portion $ $ F-16 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Note 6 - INCOME TAXES The Company operates in more than one jurisdictions with the main operations conducted in PRC and virtually no activities in USA with complex regulatory environments subject to different interpretations by the taxpayer and the respective governmental taxing authorities. The Company evaluates its tax positions and establishes liabilities, if required. The provision for income taxes consists of the following: Three Months Ended June 30, Six Months Ended June 30, Current : $
